Citation Nr: 1507217	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-23 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating higher than 10 percent for spinal canal stenosis of the cervical spine with degenerative changes to include the propriety of the reduction from a 30 percent rating.  

2. Entitlement to a rating higher than 10 percent for right upper extremity radiculopathy to include the proprietary of the reduction from a 30 percent rating.

3. Entitlement to a rating higher than 10 percent for left upper extremity radiculopathy to include the propriety of the reduction from a 20 percent rating.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

The Board notes that the RO in a rating decision in July 2010 denied service connection for left ear hearing loss and a left hip disability.  While the Veteran filed a notice of disagreement in November 2010 and a Statement of the Case was issued in November 2013, the Veteran did not perfect his appeal regarding these issues and they are not in appellate status.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that VA must also consider entitlement to a total disability rating based on individual unemployability (TDIU) when a claimant seeks an increased rating for a service-connected disability, if a TDIU claim is expressly raised by the claimant or raised by the evidence of record.  In the instant case, the Veteran has been assigned a combined disability rating of 100 percent.  Such renders moot any express or inferred claim for TDIU. See Bradley v. Peake, 22 Vet. App. 280 (2008) (held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities).

This case is part of the Veterans Benefits Management System.  Additional records are associated with the Virtual VA paperless claims processing system, which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The RO in the February 2012 rating decision reduced the rating for the Veteran's cervical spine disability from 30 percent to 10 percent, and for radiculopathy of the left upper extremity from 20 percent to 10 percent, and for radiculopathy of the right upper extremity from 30 percent to 10 percent.  All 3 reductions were effective January 28, 2012.  The RO determined that based on the Veteran's January 2012 VA examination his cervical spine and upper extremities improved since his C1-2 posterior cervical laminectomy in June 2011.  The Board notes that the procedural protections regarding reduction of evaluations pursuant to 38 C.F.R. § 3.105(e) do not apply in this case as the reductions did not affect the compensation payments being made to the Veteran as he has been in receipt of, and continues to receive, a 100 percent combined rating since June 2011.  

In December 2014 the Veteran and his spouse testified that there was some improvement following the June 2011 surgery, however some of the problems that the Veteran had before the surgery were returning.  The Veteran testified that range of motion in his neck was decreasing and numbness and tingling in his hands were returning.  As a lay person the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, on VA examination in November 2011, 2 months prior to the January 2012 VA examination, the pertinent findings show that flexion in the cervical spine was 10 degrees and the Veteran had severe radiculopathy and paresthesias in the upper extremities.  Thus it appears that the Veteran's cervical spine and upper extremities may not have stabilized and a new VA examination is necessary to determine their level of severity.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected cervical spine disability and radiculopathy of the right and left upper extremities.  The claims folder should be made available to the examiner for review.  

The examiner is asked to describe the following: 

a.  Range of motion of the cervical spine in degrees to include forward flexion, extension, left and right lateral flexion, left and right lateral rotation, and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.

b.  The examiner should comment on whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis.  The examiner should indicate whether there is favorable or unfavorable ankylosis of the cervical spine or unfavorable ankylosis of the entire spine.  

c.  The examiner is asked to describe any objective neurological abnormalities, either motor or sensory.  The examiner should report all neurologic impairment resulting from the service-connected cervical spine and radiculopathy of the right and left upper extremities.  The examiner should describe whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.

d.  The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the cervical spine disability, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

